Citation Nr: 0618704	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04 30 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to improved pension benefits for the veteran's 
surviving child.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946, and from May to July 1947.  He died in January 1990.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's surviving child has been in receipt of 
benefits from the Social Security Administration.

2.  There are no unreimbursed medical expenses for the 
veteran's surviving child.


CONCLUSION OF LAW

The criteria for improved pension benefits for the veteran's 
surviving child have not been met.  38 U.S.C.A. §§ 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.24, 3.262, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides for pension payments for the surviving child 
of a wartime veteran providing the surviving child's income 
or the income of the surviving child and any person with whom 
the child is residing who is legally responsible for the 
child's support does not exceed certain limits.  38 U.S.C.A. 
§ 1542; 38 C.F.R. §§ 3.3(b) (4), 3.24(c).

In a June 1999 letter, the appellant wrote that she sought VA 
death benefits for her son.  The veteran died in January 
1990.  Copies of the veteran's death certificate, the 
veteran's son's birth certificate, and service records were 
submitted.  In April 2000, the RO sent her a VA Form 21-534.  
In March 2003, this form was returned to the RO.  In May 
2003, the application was returned to the appellant for her 
signature.  It was noted that the veteran's surviving child, 
as a minor, could not file a claim.

The appellant's claim for death pension benefits on behalf of 
the veteran's surviving child was received by VA in March 
2003.  Effective December 1, 2002, the maximum allowable rate 
for a dependent child was $1,630 (effective July 1, 2003, the 
maximum allowable rate for a dependent child was $1,653) 
(effective December 1, 2004, the maximum allowable rate for a 
dependent child was $1,734).  An August 2003 report from the 
Social Security Administration shows that the veteran's 
surviving child was in receipt of benefits in the amount of 
$386 per month.

In October 2003, the RO informed the appellant that the claim 
for VA death benefits for the veteran's surviving child was 
denied because his income, effective July 2003, exceeded the 
maximum annual death pension limit set by law.  The veteran's 
child received $4,632 in annual Social Security income.  The 
appellant was advised that family medical expenses paid by 
her after June 10, 2003, may reduce the income.

In October 2003, the appellant submitted receipts for 
expenses incurred for the veteran in and before January 1990.

In November 2003, the RO informed the appellant that the 
evidence submitted failed to establish a reduction of the 
surviving child's income.  The appellant was further advised 
of those circumstances that permit a deduction for 
unreimbursed medical expenses from income.

In December 2003, the appellant submitted receipts for 
education and Boy Scout expenses incurred for the surviving 
child.  However, no unreimbursed medical expenses for the 
veteran's surviving child were reported.

An April 2004 Report of Contact shows that the RO spoke with 
the appellant and explained that the nonservice connection 
pension claim was denied be because the surviving child's 
income was excessive for VA purposes.  She understood the 
reason for the denial and sought to appeal this decision.

The record shows that the RO sent the appellant notification 
that she could update or amend her medical expenses.

The Board has reviewed the claim for benefits.  While the 
appellant has sent in records reflecting some out of pocket 
expenses (nonmedical) for her son, and old medical expenses 
pertaining to the veteran, these expenses are not the type 
that reduces the appellant's countable income for pension 
purposes.  The appellant's current countable income is $386 
monthly, or $4,632 annually.  This exceeds the income limits 
established by law for eligibility of improved death pension 
benefits.

Therefore, as a matter of law, the Board concludes that the 
claim for entitlement to improved pension benefits for a 
surviving child is denied.  We note that generally VA has 
duty to notify and assist obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
However, in this case, because undisputed facts render the 
appellant ineligible for the claimed benefit, the absence of 
fully compliant VCAA notice to the appellant on the appealed 
matter has neither harmed her nor prejudiced her claim.  Even 
so, the RO notified the appellant in a July 2003 letter that 
her income could not exceed the maximum limit set by law.  As 
such, remand for the sole purpose of providing VCAA notice is 
not warranted as it would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


ORDER

Entitlement to improved pension benefits for a surviving 
child is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


